UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-4878


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

TERRY HEADEN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Senior
District Judge. (1:07-cr-00139-1)


Submitted:    August 26, 2009              Decided:   September 18, 2009


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David O. Schles, LAW OFFICE OF DAVID SCHLES, Charleston, West
Virginia, for Appellant.      Charles T. Miller, United States
Attorney, Miller Bushong, Assistant United States Attorney,
Beckley, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Terry    Headen       appeals       the    district        court’s    judgment

imposing concurrent sentences of 240 months’ imprisonment after

Headen       pled    guilty    to    conspiracy          to    distribute      oxycodone      in

violation of 21 U.S.C. § 846 (2006) and conspiracy to commit

money laundering in violation of 18 U.S.C. § 1956 (West 2006 &

Supp. 2008).

               We find the district court did not err in imposing a

four-level increase in the total offense level as to the money

laundering      conviction          under    U.S.    Sentencing          Guidelines    Manual

§ 3B1.1(a) (2008) for Headen’s leadership role.                               We find that

the district court appropriately considered the advisory nature

of the guidelines range and the factors set forth in 18 U.S.C.

§ 3553(a) (2006), independently calculated a sentencing range,

and imposed a reasonable sentence.                        See Gall v. United States,

552   U.S.     38,     128    S.    Ct.     586,    596       (2007);    United     States    v.

Carter, 564 F.3d 325, 329 (4th Cir. 2009); United States v.

Pauley, 511 F.3d 468, 473 (4th Cir. 2007).                               Nor did the court

err     by    declining       to    depart     downward          after    recognizing        its

authority to do so.                See United States v. Quinn, 369 F.3d 666,

682   (4th      Cir.    2004).         Accordingly,            we   affirm    the    district

court’s judgment.

               We dispense with oral argument because the facts and

legal    contentions          are    adequately       presented          in   the   materials

                                               2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    3